Citation Nr: 1326590	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  09-28 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an initial compensable disability evaluation for residuals of a shell fragment wound (SFW) to the lower chest.  

2. Entitlement to a compensable disability evaluation for residuals of a SFW to the left upper leg.  

3. Entitlement to an initial compensable disability evaluation for residuals of a SFW to the scrotum.  

4. Entitlement to a disability evaluation in excess of 10 percent for residuals of a SFW to the right leg.  

5. Entitlement to a compensable disability evaluation for residuals of a SFW to the buttocks.  

6. Entitlement to an initial disability evaluation in excess of 10 percent for bilateral hearing loss.  

7. Entitlement to a disability evaluation in excess of 10 percent for residuals of a gunshot wound (GSW) to the left upper arm.  

8. Entitlement to an initial disability evaluation in excess of 10 percent for medial nerve damage to the left arm.  

9. Entitlement to an initial disability evaluation in excess of 30 percent for an anxiety disorder, not otherwise specified.  

10.  Entitlement to an initial compensable disability evaluation for erectile dysfunction.  

11. Entitlement to an effective date earlier than June 30, 2009 for the grant of service connection for residuals of a SFW to the left lower chest.  

12. Entitlement to an effective date earlier than June 30, 2009 for the grant of a 10 percent disability evaluation for residuals of a SFW to the right leg. 

13.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, December 2009, December 2010, October 2011, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).

The issues of entitlement to an initial compensable disability evaluation for residuals of a SFW to the lower chest, a compensable evaluation for residuals of a SFW to the left upper leg, a disability evaluation in excess of 10 percent for residuals of a SFW to the right leg, a compensable evaluation for residuals of a SFW to the buttocks, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran has significant atrophy of both testicles.  

2. The Veteran has Level II hearing loss in his right ear and Level VII hearing loss in his left ear. 

3. The Veteran has injuries to Muscle Groups IV and V, which are in the same anatomical region.  Muscle Group V is the more severely injured.    

4. Beginning August 30, 2012, the Veteran's medial nerve damage to the left arm manifested as moderate incomplete paralysis.  

5. The Veteran's anxiety disorder produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

6.  The Veteran does not have a deformity of the penis.  

7. The Veteran's original claim for service connection for residuals of a SFW to the left lower chest was received on June 30, 2009.  

8. The Veteran filed a claim for an increased evaluation for service-connected residuals of a SFW to the right leg on June 30, 2009, and the record includes no pending claims for increased ratings or unresolved claims, whether formal or informal, for this disability prior to June 30, 2009. 


CONCLUSIONS OF LAW

1. The criteria for an initial 20 percent disability evaluation for residuals of a SFW to the scrotum have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.115b, Diagnostic Code 7523 (2012).

2. The criteria for an initial disability evaluation in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.353, 3.385, 4.1-4.14, 4.85, 4.86 Diagnostic Code 6100 (2012).

3. The criteria for a 20 percent disability evaluation for residuals of a GSW to the left arm have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Codes 5304, 5305, 4.118, Diagnostic Codes 7801-7805 (2012).

4. The criteria for a 20 percent disability evaluation for medial nerve damage to the left arm were approximated beginning August 30, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8515 (2012).

5. The criteria for an initial disability evaluation in excess of 30 percent for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2012).

6. The criteria for an initial compensable disability evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.31, 4.115b, Diagnostic Code 7522 (2012). 

7. The criteria for an effective date earlier than June 30, 2009 for the grant of service connection for residuals of a SFW to the left lower chest have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.155, 3.159, 3.400 (2012). 

8. The criteria for an effective date earlier than June 30, 2009 for the grant of a 10 percent evaluation for residuals of a SFW to the right leg have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing notice letters in March 2009, July 2009, September 2009, December 2010, March 2011, August 2012, and March 2013.  This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  All of the letters except for the March 2009 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

With regard to his claims for an increased initial evaluation for residuals of a SFW to the scrotum, and increased evaluations for bilateral hearing loss, anxiety disorder, and medial nerve damage to the left arm, these appeals arise from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

With regard to the other increased evaluation claims, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for residuals of a SFW to the left lower chest, he was informed of the evidence needed to substantiate such a claim in an August 2012 letter.  

With regard to the Veteran's claim for an earlier effective date for the grant of a 10 percent evaluation for residuals of a SFW to the right leg, because his earlier effective date claim arises from his disagreement with the effective date following the grant of an increased evaluation, VA has no duty to notify him of this downstream effective date issue.  See VAOPGCPREC 8- 2003, 69 Fed. Reg. 25180 (2004).  Regardless, such notice was provided in an August 2012 letter.  

His claims were readjudicated in the December 2010 and February 2013 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of multiple VA examinations.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  

He testified at a hearing in April 2013.  During the hearing, the Board suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the undersigned asked when the Veteran's most recent hearing loss examination was conducted and asked his representative to make certain that VA treatment records from March and April 2013 were associated with the claims file.  Further, the undersigned left the record open for an additional 30 days to allow the Veteran additional time to submit evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the disability rating is at issue, as is the case with the Veteran's buttocks and left arm claims, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's scrotum, bilateral hearing loss, left arm nerve damage, psychiatric disorder, and erectile dysfunction claims, because the appeal of these issues is based on the assignment of an initial evaluation following an initial award of service connection for these disabilities.  Fenderson v. West, 12 Vet. App. 119, 126  (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Residuals of a SFW to the Scrotum

The Veteran's residuals of a SFW to the scrotum is currently evaluated as noncompensable under Diagnostic Code 7599-7523.  38 C.F.R. § 4.115b (2012).  The Veteran's disability is not specifically listed in the rating schedule.  An unlisted condition may be rated under the Diagnostic Code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27.  

The most closely analogous Diagnostic Code is 7523, which provides ratings for complete atrophy of the testicles.  38 C.F.R. § 4.115b (2012).  A noncompensable evaluation is assigned for complete atrophy of one testicle and a 20 percent evaluation is assigned for complete atrophy of both testicles.  Id.  There is no higher schedular evaluation available under Diagnostic Code 7523.  

The Veteran has undergone two VA examinations for the male reproductive system.  In September 2011, the examiner diagnosed the Veteran with erectile dysfunction and found that he had surgical excision of shrapnel from his scrotum.  No scars were found.  Upon examination, his testicles were normal.  He did not have voiding dysfunction.

In August 2012, the VA examiner diagnosed him with erectile dysfunction and atrophy of the testicles.  The examiner found "significant atrophy" for both the left and right testicles, though the atrophy in the left one was noted to be more severe.  The examiner concluded that the atrophy was the result of his SFW to the scrotum.  

The remaining VA medical evidence and lay evidence submitted by the Veteran does not address whether the Veteran has complete atrophy of one or both testicles.  

A VA examiner has found "significant atrophy" of both testicles.  Even though the atrophy in the left worse, it is clear that the examiner found the atrophy of the right testicle to be "significant."  Affording the Veteran the benefit of the doubt, the Board finds that his disability picture more closely approximates a 20 percent evaluation because he has significant atrophy of both testicles attributable to his SFW.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.115b.  

Bilateral Hearing Loss

Impaired hearing will be considered a disability only after threshold requirements are met.  See 38 C.F.R. § 3.385.  Once a disability is established, levels of hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores, resulting in a Roman numeral designation for hearing loss.  38 C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned by combining the level of hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination" is used to determine a Roman numeral designation (I through XI) for hearing impairment in each ear based on consideration of speech discrimination as well as puretone threshold averages, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average" is used.  Table VII, "Percentage Evaluation for Hearing Impairment" is then used to determine the percentage evaluation by combining the Roman numeral of each ear.  38 C.F.R. §§ 3.383, 3.385, 4.85(b). 

The Veteran underwent a VA audiology examination in September 2012.  His puretone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT

50
55
65
70
LEFT

55
70
75
85

The average puretone threshold was 60 in the right ear and 71 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 64 percent in the left ear.  

During the examination, the Veteran reported that he missed pieces of conversations when he was not standing near the speaker.  He also stated that he had to say "what" a lot during conversations when he could not hear, and that he was unable to hear his grandchildren's conversations.  This was a description of the effect of his disability on his daily activities.  38 C.F.R. § 4.10.   See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

If the Veteran has either of two exceptional pattern of hearing impairment, the Roman numeral value is determined using both Table VI and VIa.  38 C.F.R. § 4.86.  This method is used if the Veteran's puretone threshold at each of the four specified frequencies is 55 decibels or more, or if the Veteran's puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  

Based on the results of his September 2012 examination, the Veteran's left ear puretone thresholds meet the standard for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  Applying the results to Table VI yields a Roman numeral value of VII.  Applying the results to Table VIa yields a Roman numeral value of V.  Therefore, the results from Table VI will be used to calculate his disability in his left ear.  

Applying the results of the September 2012 examination to Table VI of the VA regulations yields a Roman numeral value of II in the right ear.  

Applying these values to Table VII, the Board must find that the Veteran's bilateral hearing loss warrants a 10 percent evaluation, and not more.  

In April 2013, the Veteran credibly testified that his hearing aids amplify every noise, which makes it hard for him to hear.  He stated that he wears hearing aids all the time.  Although his competent and credible testimony provides evidence of how his hearing loss impacts his daily life, it does not provide evidence that his level of hearing loss meets the criteria for a 20 percent evaluation.

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's symptoms from bilateral hearing loss have not met the criteria for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26.  Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's bilateral hearing loss does not more closely approximate a 20 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  The appeal is denied.  38 C.F.R. § 4.3.  

Residuals of a GSW to the Left Arm

The Veteran's residuals of a GSW to the left arm are currently evaluated under Diagnostic Code 5305, injuries to Muscle Group V.  38 C.F.R. § 4.73.  Because a VA examiner noted that the injury also impacted Muscle Group IV, Diagnostic Code 5304 will also be considered.  Id.  

For compensable muscle group injuries which are in the same anatomical region, but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  38 C.F.R. § 4.55(e).  This provision is applicable because Muscle Groups IV and V are in the same anatomical region (the elbow and the shoulder), but act on different joints (the medical evidence of record shows that both the elbow and shoulder are impacted). 

Regulations pertinent to the evaluation of muscle group injuries state that an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a) (2012).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each muscle damaged.  38 C.F.R. § 4.56(b) (2012).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2012).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Robertson v. Brown, 5 Vet. App. 70 (1993); see also Tropf v. Nicholson, 20 Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound of muscle without debridement or infection.  The service department records would demonstrate a superficial wound with brief treatment and return to duty.  Healing would be shown as having been with good functional results.  No cardinal signs or symptoms of muscle disability would be shown and the scar would be minimal with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (2012).  

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  Id.  

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered. Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance or soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  Id.  

Diagnostic Codes 5301 to 5309 of 38 C.F.R. § 4.73 provide rating criteria for evaluation of injuries to the shoulder girdle and arm.  Pertinent to the Veteran's injury, Diagnostic Code 5304 is assigned for injuries of the intrinsic muscles of the shoulder girdle and Diagnostic Code 5305 is assigned for injuries of the flexor muscles of the elbow.  Id.  Under each of these Diagnostic Codes, a 10 percent evaluation is warranted for a moderate injury to the non-dominant arm and a 20 percent evaluation is warranted for a moderately severe injury.  Id.  The evidence of record reflects that the Veteran is right-handed, and that his left upper extremity is non-dominant.  

The Veteran underwent a VA examination in March 2009.  The examiner noted that a bullet entered the Veteran's left posterior axillary area and exited his left biceps area.  There was nerve involvement but no significant vascular or bone involvement.  The examiner found that there was mild atrophy of the left biceps, impacting the elbow.  His current symptoms included tingling in his bicipital area that radiated to his fingers.  Use of his left arm caused an increase in symptoms.  He stated that he was able to perform his activities of daily living.  

The examiner noted three scars.  First, the entry site located on the left posterior axilla.  It was circular and measured 2.5 centimeters (cm) by 3 cm.  It was nontender, stable, superficial, and had some keloid formation.  It had no impact on the range of motion of the Veteran's shoulder.  Second, the exit site was circular with irregular edges and was atrophic.  It measured 1.2 cm by 2 cm.  It was superficial and well healed with no impact on the range of motion of the shoulder.  It was mildly tender to palpation.  Third, there was a scar in the upper portion of the Veteran's left biceps that measured 6 cm by 3.1 cm.  It was stable, nonadherent, and tender to palpation.  There was some evidence of muscle loss under the scar.  There was no inflammation, edema, or keloid formation.  The scar did not impact the Veteran's range of motion.  There was weakness during left biceps curls with a five pound weight, but he could complete 10 repetitions.  His fourth finger to thumb opposition strength was 4/5.  His sharp and dull sensations were diminished in the fourth finger and the lateral half of the third finger.  He was diagnosed with scars from a GSW to the left arm and muscle injury residuals from the GSW with secondary nerve damage.  

In July 2009, the Veteran underwent a scars examination.  The examiner noted a 4 cm x 1.5 cm scar on the Veteran's external left shoulder.  It was not painful and was adherent.  It was stable, with no loss of covering of skin, no elevation, and no depression.  It was superficial and hyperpigmented.  The examiner also noted a 3 cm scar on the Veteran's left forearm that was stable and not painful.  There was no elevation or depression, or soft tissue damage.  The was keloid formation.  

In August 2012, the Veteran underwent a scars examination.  A scar on the left anterior arm was measured as 6 cm by 3.5 cm and one on the posterior arm was 2 cm by 1.8 cm.  The examiner found that the scars were not painful or unstable.  The examiner stated that that the total area of scarring on the Veteran's left arm was 24.6 cm squared.  On the worksheet for the scars examination, the Veteran checked the box next to "superficial non-linear scars" for the measurement of total area of scars but earlier in the narrative had described them as deep and non-linear.  It is unclear from the examination report whether the examiner thought that the scars were superficial or deep.  The examiner concluded that the scars did not impact the Veteran's ability to function because they did not cause numbness and tingling.  

In August 2012, the Veteran underwent a muscle injuries examination.  The examiner found that Muscle Group IV (intrinsic muscles of the shoulder girdle) and Muscle Group V (flexors of the elbow) were affected.  The examiner found that the Veteran did not have a history of diaphragm rupture with herniation.  Entrance and exit wound scars were described as small or linear, indicating a short track of the missile through the muscle tissue.  There were no fascial defects.  The examiner noted some loss of muscle substance but did not specify which muscles were affected.  The examiner found that the Veteran had two signs and symptoms of muscle disability: consistent loss of power in Groups IV and V, and consistent weakness in Groups IV and V.  No other cardinal signs or symptoms were noted.  The examiner stated that the Veteran's strength in Muscle Group V was 4/5.  His strength in Muscle Group IV was 5/5.  No atrophy was found.  The examiner concluded that the Veteran's muscle injury impacted his ability to work because it was difficult for him to perform heavy lifting and carrying.  

The Veteran's VA treatment records show that he fell in January 2013.  He had decreased sensation in his left second and third fingers.  The examiner concluded that he had lost approximately 20 to 30 percent of his sensation.  He was diagnosed with carpal tunnel syndrome and mild left ulnar neuropathy with significant slowing across the elbow consistent with an entrapment ulnar neuropathy at the elbow.  

In February 2013, a VA examiner noted that the Veteran's left shoulder pain made it difficult to drive.  

At his April 2013 hearing, the Veteran testified that he could barely move his left arm.  He stated that he took 8 pills a day for pain management.  His pain started at his shoulder and then radiated down to his elbow.  He stated that his physicians thought his condition would worsen as he aged.  The Veteran is competent to discuss observable symptoms such as restricted motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, his testimony is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Veteran's representative stated that he worked as a carpenter and that he could not work due to all of his service-connected disabilities.  He had to stop working in approximately January 2013 because of weakness in his left arm.  

The evidence of record shows that Muscle Group V(elbow) is the most severely injured Muscle Group.  His strength in Muscle Group V (elbow) was 4/5, while his strength in Muscle Group IV (shoulder) was normal at 5/5.  Further, the bullet entered the Veteran's left posterior axillary area and exited his left biceps area, which is included in Muscle Group V.  He has mild atrophy of the left biceps, impacting the elbow.  Because the Veteran also has a compensable Muscle Group injury in the same anatomical region (shoulder), his disability evaluation for the most severely injured Muscle Group will be increased by one level and used as the combined evaluation for both Muscle Groups.  Therefore, a 20 percent evaluation is granted under Diagnostic Code 5305 for the Veteran's left elbow and it will be used as the combined evaluation for the two affected Muscle Groups: the left shoulder and elbow.  38 C.F.R. § 4.55(e).  

A 30 percent disability evaluation under Diagnostic Code 5305 is not warranted because the evidence does not show that the injury to Muscle Group V is severe.  The August 2012 VA examiner did not find that the Veteran sustained a through or deep penetrating would by a high velocity missile of small size or a large missile of low velocity.  Rather, he had entrance and exit wound scars that were described as small or linear, indicating a short track of the missile through the muscle tissue.  Further, the August 2012 examiner denied that the Veteran had any injury to his fascia.  No atrophy was noted.  The Veteran displayed some loss of strength because his fourth finger to thumb opposition strength was 4/5 and he had weakness during left biceps curls.  However, he was able to complete 10 repetitions, as he was capable of doing with his uninjured right arm.  The examiner did not find that the Veteran's loss of strength was such that it indicated marked or moderately severe loss.  These symptoms are not consistent with a severe injury.  Further, the Veteran displayed only two of the five cardinal symptoms of a muscle injury.  38 C.F.R. § 4.56(c) (2012).  

As noted above, the Veteran and his representative stated that he is unable to work due to his left arm injury.  This statement provides evidence in support of his claim that his injury is severe.  However, VA records also show that his service-connected psychiatric disorder also may be a contributing factor to his unemployment.  Although the April 2013 statement provides evidence in favor of his claim, it is outweighed by the evidence discussed above, which shows that his symptoms are not consistent with a severe muscle injury.  

With regard to his original in-service injury, the Veteran's STRs show treatment for his GSW to the left arm.  Most of his treatment for the wound was in January 1968.  A the beginning of January 1968 the Veteran's wound was "not entirely clean yet."  It was treated with bacitracin.  At his next follow up appointment, the wound's dressing was changed.  Later in January 1969, it was noted that the wound became infected and broke down.  New dressing was applied.  At his follow up appointments that were two and four days later, the wound was "much cleaner."  The physician found that a skin graft should be considered.  However, the Veteran did not undergo one.  At the end of January 1968, the wound "look[ed] good" and continued to granulate.  It was noted that the wound was healing slowly.  He was advised to continue light duty.  In April 1968 it was noted that his scar was well healed and slightly tender.  There was "no evidence of infection" or limitation of motion of the arm.  He was diagnosed with pain secondary to his injury and prescribed pain medication.  No symptoms of his left arm injury were noted on his August 1969 separation examination or report of medical history.  The Veteran's STRs do not show that his muscle group injury was severe.  They do not show that he was hospitalized for a lengthy period of time.  Instead, he was treated throughout January 1968 on an outpatient basis and served on light duty towards the end of that month.  Therefore, the STRs do not support the Veteran's claim.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's residuals of a GSW to the left arm more closely approximates a 20 percent rating, but no higher, under Diagnostic Code 5305.  38 C.F.R. §§ 4.3, 4.7, 4.55(e), 4.56, 4.73.  

The Board has considered whether a higher rating is warranted under potentially applicable Diagnostic Codes.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of Diagnostic Code should be upheld if supported by explanation and evidence).  In this case, VA examiners have found scars from the Veteran's GSW.  Diagnostic Code 7805, other scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800-7804, is potentially applicable.  38 C.F.R. § 4.118 (2012).  Under the criteria of Diagnostic Code 7805, disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate Diagnostic Code.  

Diagnostic Code 7800 pertains to scars of the head, face, or neck and is therefore not applicable.  Id.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, with an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating.  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.). A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Id.  The August 2012 VA scars examiner found that the total area of the Veteran's GSW scars was 24.6 square cm.  Therefore, his scars do not meet the criteria for a 30 percent rating under Diagnostic Code 7801.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised DC 7802.  38 C.F.R. § 4.118 (2012).  Because the Veteran has already been assigned a 20 percent evaluation, Diagnostic Code 7802 is not favorable to him.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  Id.  In this case, the March 2009 VA examiner found that the Veteran had two tender scars on his left arm.  The July 2009 and August 2012 scars examiners found that the Veteran did not have painful or tender scars.  No scars were found to be unstable.  Therefore, the Veteran's two tender scars do not meet the criteria for a 20 percent evaluation under Diagnostic Code 7804.  

Lastly, no examiner found that the Veteran's scars impaired his ranges of motion or ability to function.  

In summary, a 20 percent disability evaluation is granted for a moderately severe injury to Muscle Group V (elbow), which will serve as the combined disability evaluation for his injuries to Muscle Groups IV and V, which are in the same anatomical region.  38 C.F.R. §§ 4.55(e), 4.56, 4.73.  To this extent, the appeal is granted.  There is no evidentiary basis upon which to assign a rating in excess of 20 percent for residuals of a GSW to the left arm under the diagnostic criteria for either Muscle Group injury or scars, and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.  

Medial Nerve Damage to the Left Arm

The Veteran's nerve damage to the left arm is currently evaluated as 10 percent disabling under Diagnostic Code 8515, paralysis of the median nerve.  38 C.F.R. § 4.124a (2012).  

Under Diagnostic Code 8515, mild incomplete paralysis of the minor median nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 38 C.F.R. § 4.124a.  

The Veteran underwent a VA peripheral nerves examination in August 2012.  He was diagnosed with peripheral neuropathy of the left arm.  The examiner noted that the Veteran is right-handed.  The Veteran complained of moderate constant and intermittent dull pain in the left upper arm.  He also complained of moderate dysesthesias and moderate numbness of the left upper arm.  He had decreased strength during left elbow flexion, it measured 3/5, indicating that there was active movement against gravity.  His extension was normal at 5/5.  His grip strength was 4/5 in his left arm, indicating active movement against some resistance.  His left wrist flexion and extension were normal at 5/5.  His thumb to index finger pinch had a strength of 4/5.  He did not have atrophy.  His left biceps, triceps, and brachiordalis reflexes were 1+, indicating hypoactivity.  He had normal sensation to light touch over his left shoulder, hand, and fingers.  He had decreased sensation to light touch in his left inner and outer forearm.  

The examiner found that the left circumflex nerve, long thoracic nerve, ulnar radicular group, and middle radicular group all had moderate incomplete paralysis.  The examiner noted that amputation of the left arm and use of a prosthesis would not equally well serve the Veteran.  

In a February 2013 supplemental opinion, the examiner stated that an EMG showed mild left ulnar neuropathy with "significant" neuropathy at the elbow.  

Prior to August 30, 2012, his symptoms more closely approximated mild incomplete paralysis.  At his March 2009 VA examination, it was noted that he had normal brachial reflexes.  His left wrist reflex was hypoactive at 1+.  He experienced some pain and tingling during left biceps curls he was still able to perform 10 out of 10 biceps curls without evidence of weakness, fatigue, or lack of endurance.  His left fourth finger to thumb opposition was evaluated as 1/5 but all other finger-to-thumb opposition testing on his left hand was normal at 5/5.  He had diminished sensation in the fourth finger and lateral half of the third finger of the left hand.  These symptoms did not more closely approximate a moderate incomplete paralysis of the median nerve.  

Based upon the conclusions of the August 2012 VA examiner, the Board finds that the Veteran's disability picture more closely approximates a 20 percent evaluation, but no higher, effective August 30, 2012.  This is the date of his VA examination, and the first time the evidence showed that the Veteran's symptoms more closely approximated moderate incomplete paralysis.  Specifically, he displayed decreased strength, hypoactive reflexes, and pain in addition to decreased sensation.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.7, 4.124a.  

Following August 30, 2012, his symptoms do not more closely approximate severe incomplete paralysis of the left median nerve.  Although his left elbow flexion strength is measured as 3/5, indicating  movement against gravity, this means he is still able to move his arm against gravity.  Further, his left elbow extension strength is normal, as are his left wrist flexion and extension.  His grip strength is 4/5, indicating active movement against "some" resistance rather than "full" resistance.  His decreases in left elbow flexion and grip strength do not represent severe incomplete paralysis because he is able to move some resistance or gravity, as opposed to having no active movement against gravity, only palpable or visible contraction, or total paralysis on examination.  The evidence does not show that the Veteran's disability is more appropriately evaluated as 40 percent disabling under Diagnostic Code 8515.  38 C.F.R. § 4.124a.  

Anxiety Disorder

The Veteran's psychiatric disorder is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2012).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125.  

Under this formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  38 C.F.R. § 4.130 (2012).

The next higher rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the DSM-IV. 38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran underwent a VA examination in May 2011.  He stated that he was not receiving treatment for his psychiatric disorder, nor was he taking medication.  He stated that he applied for benefits because his representative suggested that he apply for service connection for posttraumatic stress disorder (PTSD).  He denied being depressed and stated that he did not know if he had psychiatric problems.  He stated that he felt "okay," and that the only problem he experienced was that he sometimes had flashbacks.  He reported that he had never been fired and denied problems with work performance.  He stated that he got along well with people, even those he did not like.  He had been married three times and had four adult children.  He did not see his daughters often because they lived far away.  He was estranged from his oldest son.  He was very close with his youngest son who lived nearby.  He stated that he saw his youngest son's children frequently but did not see his other grandchildren as often.  He described his marriage to his third wife as good and stated that they got along "great" and seldom argued.  He denied having friends.  He enjoyed snowmobiling, and going to restaurants and the mall with his wife.  He was a member of the Veterans of Foreign Wars but was "too busy" to go to meetings.  

The examiner found that the Veteran appropriately interacted with others, engaged in social activities, was capable of performing his activities of daily living, and was able to meet family and work responsibilities.  The examiner noted that the Veteran's symptoms did not meet the DSM-IV criteria for PTSD and diagnosed him with anxiety disorder, not otherwise specified.  The examiner concluded that the Veteran's employment was not currently affected.  The Veteran's psychiatric disorder had a mild impact on activities of daily living, routine responsibilities, and his family role.  It had a mild to moderate impact on leisure and quality of life.  It had a moderate impact on his relationships.  

At the examination, the Veteran was well groomed and calm.  He became sad and tearful when talking about stressful events that occurred in service.  His affect was euthymic and his mood was described as "good," and he stated "I'm not depressed or anything."  His affect was not constricted or labile.  His thoughts and speech were normal and he displayed appropriate behavior.  He did not have audiovisual hallucinations or suicidal or homicidal ideation.  He was fully oriented and did not have memory loss or impairment.  He did not have panic attacks or obsessive and ritualistic behavior.  He did not have impaired impulse control.  He reported restless sleep and always feeling tired.  The examiner stated that he had mild symptoms of anxiety.  The examiner assigned a GAF score of 57, indicating moderate symptoms.  

In January 2013, the Veteran underwent a second VA psychiatric examination.  The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, and adjustment disorder with depressed mood.  The examiner concluded that it was not possible to differentiate which symptoms were due to each disorder because there was diagnostic overlap between the two disorders and that the worsening of anxiety and onset of depressed mood occurred concurrently.  Therefore, all symptoms will be attributed to the Veteran's service-connected psychiatric disorder.  Mittleider, 11 Vet. App. at 182.  The examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medications.  The examiner found that the Veteran's symptoms "cause significant impairment in functioning."  

The Veteran reported an increase in marital stress because of his increased irritability.  He stated that he and his wife did not argue but that he was "snippy" with her.  He also complained of increased sleep disturbance.  He complained of nightmares several times a week with increased intensity.  He had intrusive thoughts, but stated that he avoided movies and other stimuli that he believed were the triggers.  He stated that the winter holidays had less meaning for him because he was injured around Christmas.  He stated that he had decreased decision making ability, decreased appetite, and hopeless feelings about his future.  He also experienced "mindlessness," such as driving past a destination or losing track of time.  He had no thoughts of self-harm but stated that he would not be troubled "if his time were to come."  

The Veteran had little social support.  He was a member of the VFW but he did not participate in activities.  One of his daughters recently moved in with him, and this was a stressor for him.  He stated that he retired 4-6 months prior to the examination and since that time he had no motivation to do anything.  He helped his wife care for their horses, but did not enjoy it.  He also stopped snowmobiling, which he previously enjoyed.  

The examiner found that the Veteran had depressed mood, anxiety, chronic sleep impairment, and difficulty establishing and maintaining effective work and social relationships.  The examiner specifically found that the Veteran had no other symptoms attributable to a psychiatric disorder.  The examiner concluded that the Veteran's symptoms had increased in severity since his previous examination, and that they had worsened since his retirement.  He had an increase in sleep disturbance due to nightmares.  Poor sleep caused increased nightmares, increased irritability, caused hopelessness, and decreased his interest in activities.  The examiner found that the Veteran had continued impairment in establishing a social support network, which left him vulnerable to further anxiety and depression.  The examiner assigned a GAF score of 59, indicating moderate symptoms.  

The Veteran's VA medical records show treatment for a psychiatric disorder.  In October 2010, he complained of insomnia but was not receiving mental health care at that time.  In February 2013, he was receiving mental health treatment.  He reported intrusive thoughts, mood lability, and avoidance.  He had good grooming, no psychomotor abnormalities, and no hallucinations.  His speech and thoughts were normal.  His cognitive ability was normal.  His judgment and insight were good.  His affect was flat and his mood was depressed.  

At an April 2013 Vietnam support group meeting, the Veteran stated that he avoided reminders of his stressors.  He stated that he reexperienced his stressor and had intrusive memories.  Upon examination, he was dressed and groomed appropriately and did not have psychomotor agitation.  He was cooperative with the group.  His speech and thoughts were normal.  He was not psychotic  He denied suicidal and homicidal ideation.  He was fully oriented.  His judgment was good.  His affect was flat and his mood was depressed.  

In April 2013, his VA therapist diagnosed him with PTSD, insomnia, and depression not otherwise specified.  She noted that the Veteran did not like to take his medication.  She stated that he first sought VA mental health treatment in June 2012, and that he had only seen her two times.  He complained of worsening symptoms such as depression, sleep disturbance, decreased appetite, and increased irritability.  He denied suicidal and homicidal ideation and hallucinations.  He described his mood as having "ups and downs" and "low anxiety."  Upon examination, his grooming and hygiene were normal.  He was cooperative, had normal speech and psychomotor activity, and his mood was euthymic and his affect was full with no perceptual disturbances.  His thoughts were within normal limits.  His memory was intact, his insight was "reasonably good," and his judgment was good.  

At his April 2013 hearing, the Veteran testified that he saw a VA therapist, attended group therapy, and took medication.  He stated that since his retirement, he had more time to think about his stressors.  He felt that increased free time led to poorer sleep, which caused him to become more irritable, especially towards his wife.  He stated that his wife of 40 years was the closest person to him, and that he did not have any friends.  He stated that he avoided crowds and like to spend time with his wife in quiet places.  His daughters moved away, which he felt was the reason that he did not see them.  He stated that he saw his two sons who lived near him, and was especially close to his youngest son.  He stated that he and his wife raised his 21 year old granddaughter. 

He asserted that he had problems concentrating; he was unable to read an entire newspaper or watch an episode of a show on television.  He stated that he had a hard time remembering names, but that he had always been that way.  He denied panic attacks.  He stated that he was depressed sometimes but overall had a "good life."  

The Veteran's symptoms more closely approximate a 30 percent evaluation.  The Veteran has reported feeling depressed, but at times he also has stated that he was not depressed.  Similarly, sometimes he suffers from anxiety but at an April 2013 therapy session he stated that he had "low anxiety."  His thought content, speech, and behavior have consistently been normal.  Further, he does not have panic attacks.  He has chronic sleep impairment.  He testified that he sometimes has problems concentrating.  His most significant symptoms appear to be sleep impairment and irritability.  Although the record clearly shows that he has experienced an increase in both sleep disturbance and irritability, especially after his retirement, there is no evidence that his irritability manifests as outbursts of anger, violence, or impaired impulse control.  The record consistently shows that the Veteran is capable of performing his activities of daily living.  His GAF scores have consistently indicated moderate symptoms.  

The Veteran is socially isolated, with only his wife and some of his children as support.  He does not have friends.  This symptom provides some evidence in favor of a 50 percent evaluation, but it is outweighed by the evidence discussed above.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's psychiatric disorder does not more closely approximate a 50 percent rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The appeal is denied.  

Erectile Dysfunction

The Veteran's erectile dysfunction is currently evaluated as noncompensable under Diagnostic Code 7522, deformity of the penis.  38 C.F.R. § 4.115b.  Under Diagnostic Code 7522, the only schedular evaluation available is a 20 percent rating for a deformity of the penis with loss of erectile power.  Id.  In this case, a noncompensable rating was assigned even though the schedule did not provide criteria for one because the requirements for the only compensable evaluation were not met.  38 C.F.R. § 4.31.  Diagnostic Code 7522 also instructed the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  The Board notes that the Veteran was granted special monthly compensation for loss of use of a creative organ, effective January 12, 2011, which is the same effective date as his noncompensable evaluation for erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Therefore, he is being compensated for his inability to have an erection.  

The record does not show that the Veteran has a deformity of the penis.  At his September 2011 and August 2012 VA male reproductive system examinations, the examiners specifically found that the Veteran did not have a deformity of the penis.  

No medical evidence of record shows that the Veteran has a deformity of the penis.  At his April 2013 hearing, the Veteran discussed his inability to have an erection and that he felt that he was unable to have children because of his SFW to the scrotum.  He testified that his penis did not have a deformity.  Rather, he was unable to have an erection.  The Veteran's competent, credible testimony does not provide probative evidence in favor of his claim because he stated that he does not have a deformity of the penis.

Because there is no medical or lay evidence of record showing that the Veteran has a deformity of the penis, a 20 percent evaluation is not warranted.  38 C.F.R. § 4.115b.  

The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The Veteran's symptoms from his erectile dysfunction have not met the criteria for a compensable rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

Extraschedular Ratings

The Board has considered whether referral for extraschedular ratings is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's disabilities are contemplated by the schedular criteria set forth in the Rating Schedule; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 

Earlier Effective Date Claims

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 and Supp. 2012).  Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii)(2012).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

The effective date of an award of increased disability compensation is the earliest date that it is factually ascertainable that an increase in disability has occurred, if a claim is received within one year thereof.  Otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(1) (2012). 

According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b). When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. Id. at (b)(2).

A "report of examination or hospitalization" under 3.157(b) "should indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, "claim for Social Security disability benefits that was pending at the time it was written."  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present [ing] a very short summation of [the Veteran's] general condition, as [the physician] had observed it over" time.  Massie, 25 Vet. App. at 133.

In making such determinations, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought.  An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

Entitlement to an Effective Date Earlier Than June 30, 2009 for the Grant of Service Connection for Residuals of a SFW to the Left Lower Chest

The Veteran filed his first claim for service connection for residuals of a SFW to the lower chest on June 30, 2009.  The Board has reviewed the claims file in an attempt to find a basis for an award of an earlier effective date.  Prior to June 30, 2009, there is no document of record that could be construed as a formal or informal claim for service connection for residuals of a SFW to the left lower chest.  Prior to June 30, 2009, the record consisted of documents developing his September 1974 claim for service connection for residuals of SFWs to the shoulder, buttocks, and upper leg.  In his September 1974 claim, he did not mention a SFW to his left lower chest.  

Although the Veteran asserts that he had been diagnosed with a SFW to the left lower chest prior to filing his claim, the effective date of a grant of service connection is not determined by the date upon which symptoms manifest or that a diagnosis is provided, but by the date a claim is filed.  38 U.S.C.A § 5110 (2012).  A report of symptoms is not sufficient to create a claim for service connection.  See Brannon v. West, 12 Vet. App. 32 (1998) (medical evidence cannot be an informal claim, there must be claimant intent to apply for a benefit). 

As there is no document of record that constitutes a formal or informal claim for service connection for residuals of a SFW to the left lower chest prior to June 30, 2009, the preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.  

Entitlement to an Effective Date Earlier Than June 30, 2009 for the Grant of a 10 Percent Disability Evaluation for Residuals of a SFW to the Right Leg

Historically, the RO granted service connection for residuals of a SFW to the right leg in a December 1974 rating decision and assigned a noncompensable rating.  The Veteran's claim for an increased evaluation was received by VA on June 30, 2009.  The noncompensable rating was continued in a December 2009 rating decision.  In a December 2010 rating decision, the RO increased the Veteran's disability evaluation for his right leg from noncompensable to 10 percent.  In a timely notice of disagreement (NOD), the Veteran challenged the effective date of the award.  

There is no medical evidence pertinent to the claim for an increased rating for residuals of a SFW to the right leg within the one year period prior to June 30, 2009.  He underwent a VA examination in March 2009, but it did not address his right leg.  Further, no document in the claims file may be construed as a claim for an increased evaluation for his service-connected residuals of a SFW to the right leg.  A February 2009 statement from the Veteran mentions the SFW to the right leg.  He stated that in January 1975, he received a noncompensable disability evaluation for the combination of a scar, residuals of a GSW to the left upper arm and SFWs to the buttocks and his "upper leg."  He then stated that, "[o]ver the years the only thing that still bothers me is the gunshot wound in my upper left arm."  He then described his current symptoms in his left arm and hand and stated, "[p]lease reopen my claim and reevaluate my service[-]connected disability."  This statement is not construed as a claim for an increased evaluation for residuals of a SFW to the right leg, as the Veteran clearly stated that the disability bothering him was his left arm GSW residuals.  

As there is no evidence of a pending claim for an increased rating for service-connected residuals of a SFW to the right leg prior to June 30, 2009, and no evidence from which it is factually ascertainable that an increase in the Veteran's disability had occurred within the one-year period prior to the date of that claim, there is no basis for assignment of an effective date earlier than June 30, 2009 for the grant of an increased 10 percent rating for the service-connected residuals of a SFW to the right leg.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

For the foregoing reasons, the Board finds that the claim for an earlier effective date for the award of a 10 percent rating for service-connected residuals of a SFW to the right leg must be denied.  The preponderance of the evidence is against the Veteran's claim and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.  


ORDER

An initial 20 percent disability evaluation for residuals of a SFW to the scrotum is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial disability evaluation in excess of 10 percent for bilateral hearing loss is denied.  

A 20 percent disability evaluation for medial nerve damage to the left arm is granted, effective August 30, 2012, subject to the laws and regulations governing the payment of monetary benefits. 

A 20 percent disability evaluation for residuals of a GSW to the left arm is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial compensable disability evaluation for erectile dysfunction is denied.  

An effective date earlier than June 30, 2009 for the grant of service connection for residuals of a SFW to the left lower chest is denied.

An effective date earlier than June 30, 2009 for the grant of a 10 percent evaluation for residuals of a SFW to the right leg is denied.  


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the remaining issues on appeal.  The following further development is required. 


Residuals of a SFW to the Lower Chest

The Veteran's residuals of a SFW to the left lower chest are currently assigned a disability evaluation under Diagnostic Code 7805, which pertains to scars.  At his July 2009 VA scars examination, a scar was noted on his left lower thoracic cage.  However, the scar was not measured, nor did the examiner address whether it was painful.  At his April 2013 hearing, the Veteran testified that he had retained shrapnel in his chest, and that he was worried it was near his heart.  He also stated that his scar hurt.  The July 2009 VA scars examination did not provide enough information for the Board to rate his scar.  A new VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Residuals of SFWs to the Left Upper Leg, Right Leg, and Buttocks

The Board finds that a peripheral nerves examination is required to properly adjudicate the Veteran's residuals of SFWs to the left upper leg and right leg.  VA treatment records show that in June 2011, he complained of numbness from his buttocks to his lateral left calf to his toes on his left leg.  He had mild left ankle plantar flexion weakness and decreased sensation in his lateral left foot and a dropped Achilles reflex.  In January 2013, he fell and sought treatment at a VA facility.  He had decreased sensory perception in his left second and third toes.  He was diagnosed with mild left peroneal neuropathy at the proximal fibula head with possible left S1 radiculopathy.  However, the treating physician noted that "in the setting of diffuse shrapnel injury" to the left leg, it was "possible" that abnormal EMG results were due to local nerve trauma.  The August 2012 peripheral nerves examination did not address the Veteran's legs or buttocks.  

At his April 2013 hearing, the Veteran testified that he had numbness in his right leg.  He also stated that his buttocks hurt if he sat down for a long time, and that he experienced numbness.  He stated that he was unable to sit on hard surfaces.  

The Veteran should undergo a peripheral nerves examination to determine whether his neurological symptoms in his legs and buttocks are due to his service-connected residuals of SFWs to his legs and buttocks.  

Further, the Veteran should undergo a muscle groups examination to determine the current severity of his right leg disability.  The August 2012 muscle groups examination did not address his right leg.  

TDIU

A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2012) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

Here, the Veteran has claimed entitlement to an increased rating for his service-connected disabilities and has stated that he is unable to work.  At his April 2013 hearing, his representative stated that he was no longer able to work as a carpenter because of his service-connected left arm disabilities.  Further, an April 2013 VA mental health treatment record noted that the Veteran had to stop working because of problems with his left arm and shoulder.  Therefore, under Roberson, an informal claim for TDIU has been raised.

As the outcome of the increased evaluation claims being remanded will have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the Veteran's claims for increased evaluations.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Further, if after the increased evaluation claims are readjudicated, the Veteran's service-connected disability evaluations do not meet the statutory threshold set forth in 38 C.F.R. § 4.16(a), extraschedular entitlement to a TDIU must be considered.  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); VAOPGCPREC 6-96 (August 16, 1996). An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of the Compensation Service.  If the Veteran's combined disability rating continues to not meet the threshold set forth in 38 C.F.R. § 4.16(a), the RO should refer this case for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate clinician.  The purpose of the examination is to determine the current severity of the Veteran's residuals of shell fragment wounds to the left lower chest, left upper leg, right leg, and buttocks, and their impact on his employability and daily activities.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

c) The examiner must identify all of the specific muscle group(s) involved, and must specifically identify which functional abilities are affected.  The examiner must comment as to whether the disabilities associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  To this end, the RO must ensure that the examiner is provided with the specific criteria for making this determination, as set forth in 38 C.F.R. § 4.56 (2012).  These criteria include the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement. 

d) With respect to any scars resulting from the shell fragment wounds, the examiner must describe the location and size of each scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination. 

e) The examiner must also specifically state whether any neurologic manifestations found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  If any of the above requested information cannot be provided without resort to speculation, the examiner must specifically state this.

f) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted above. 

2. Schedule the Veteran for a general medical examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran is unemployable solely due to his service-connected disabilities.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) All necessary special studies or tests are to be accomplished. The examiner must take a detailed history from the Veteran. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

d) If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If, after readjudicating the Veteran's increased evaluation claims, his combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU for these periods, readjudication MUST include referral of the appellant's TDIU claim to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. §4.16(b) (2012).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 




							(Continued on the next page)

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


